Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 10,
2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00202-CV


   IN THE MATTER OF THE MARRIAGE OF BASIM MOUSILLI AND
                      NOURA SWEED

                   On Appeal from the 309th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-49635


                         MEMORANDUM OPINION

      This is an appeal from an order appointing a receiver signed April 9, 2021.
On May 21, 2021, appellant filed a motion to dismiss the appeal. See Tex. R. App.
P. 42.1. The motion is granted.

      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Wise, Zimmerer and Poissant.